Exhibit 10.2


AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amendment is made and entered into this 12th day of June, 2009 by and
between JOSEPH J. KADOW (the "Executive") and OSI RESTAURANT PARTNERS, LLC (the
"Company").


RECITALS




1. The Executive and the Company entered into that certain Amended and Restated
Employment Agreement dated June 14, 2007 (the "Agreement").
2.
The Executive and the Company entered into an amendment to the Agreement
effective as of January 1, 2009.

3.
The Executive and the Company desire to further amend the Agreement as provided
herein.



NOW THEREFORE, in consideration of the foregoing recitals, and of the premises,
covenants, terms and conditions contained herein, the parties hereto agree as
follows:


A.
Section 8 of the Agreement is amended by deleting clause (c) thereof in its
entirety and substituting in its place the following:



"(c) The existence of Cause. For purposes of this Agreement, "Cause" means any
of the following: the Executive's (i) conviction or a plea of guilty or nolo
contendere with respect to commission of a felony under federal law or under the
law of the state in which such action occurred, or (ii) the willful engaging in
illegal misconduct or gross misconduct that is materially and demonstrably
injurious to the Company."


B.
Section 34 of the Agreement is amended by adding the following at the end
of such Section:



"I£ as of the date of the 'separation from service,' Executive is a 'specified
employee' (within the meaning of that term under Section 409A(a)(2)(B) of the
Code, or any successor provision thereto), then with regard to any payment or
the provision of any benefit that is subject to this section (whether under this
Agreement, or pursuant to any other agreement with or plan, program, payroll
practice of the Company) and is due upon or as a result of Executive's
separation from service, such payment or benefit shall not be made or provided,
to the extent making or providing such payment or benefit would result in
additional taxes or interest under Section 409A of the Code, until the date
which is the earlier of (A) the expiration of the six (6)-month
 
1

--------------------------------------------------------------------------------


 
period measured from the date of such 'separation from service,' and (B) the
date of Executive's death (the 'Delay Period') and this Agreement and each such
agreement, plan, program, or payroll practice shall hereby be deemed amended
accordingly. Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to Executive in a lump sum with interest at the prime rate as
published in the Wall Street Journal on the first business day of the Delay
Period (provided that any payment measured by a change in value that continues
during the Delay Period shall not be credited with interest for the Delay
Period), and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein."


In Witness Whereof, the undersigned have executed this Amendment as of the date
first above written.




“EXECUTIVE”                                                                           "THE
COMPANY"


      OSI RESTAURANT PARTNERS, LLC


/s/ Joseph J.
Kadow                                                                            
By: /s/ A. William Allen, III______________
Joseph J. Kadow
       Name: A. William Allen, III


       Title: Chief Executive Officer
 
 

2

--------------------------------------------------------------------------------